Citation Nr: 1126728	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  11-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for bilateral hearing loss, effective June 8, 2010, and assigned a noncompensable initial disability rating.  The Veteran filed a timely September 2010 Notice of Disagreement, apparently contesting the assigned initial disability rating.  The Veteran perfected his appeal by filing a March 2011 substantive appeal which declined the scheduling of a hearing before a Board member.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Audiometric testing in the record does not indicate the presence of an exceptional pattern of hearing impairment, as defined under 38 C.F.R. § 4.86.

2.  Pursuant to 38 C.F.R. § 4.85, Table VI, audiometric testing in the record shows Level I hearing loss in both ears with speech recognition of 94 percent in the right ear and 96 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Tables VI and VII (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a June 2010 pre-rating letter, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection for bilateral hearing loss.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Court has held that once service connection is granted the claim is substantiated and additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and lay statements submitted by the Veteran have been associated with the record.  The Veteran's service treatment records have also been obtained and associated with the record.  In his July 2010 statement, the Veteran specifically expressed that he had not received any medical treatment for his hearing loss.  No treatment was subsequently reported.  Accordingly, the VA is not under a present duty to assist the Veteran by obtaining his private and/or VA treatment records.  A VA audiological examination was performed in July 2010 by a state-licensed audiologist.  The Board finds that this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  General Initial Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

In cases where the disability rating for hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In rating disabilities due to hearing impairment, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  Next, the Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  For example, if audiometric testing shows an average pure tone threshold of 60 in the right ear and Maryland CNC testing shows the percentage of discrimination of 70 in the right ear, the numeric designation level is "V" for one ear.  In the example, the same procedure would be followed for the left ear.  38 C.F.R. § 4.85(b).

Alternatively, in instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. § 4.85(h), Table VIa.  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or, (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  In such exceptional cases, Table VIa provides for a Roman numerical designation that simply corresponds to the calculated pure tone threshold average for each ear.  As noted above, the pure tone threshold average is calculated by dividing the sum of the pure tone thresholds at the four aforementioned frequencies and dividing that sum by four.

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII.   Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  For example, if the poorer ear has a Roman numerical designation of "VII" while the better ear has a numeric designation level of "V," the assigned disability rating is 30 percent.  38 C.F.R. § 4.85(e).

III.  Evidence and Analysis

Through his September 2010 Notice of Disagreement, the Veteran generally asserts that he is entitled to a compensable initial disability rating for his service-connected bilateral hearing loss.  In support of his claim, he has provided typewritten statements dated July 2010 and March 2011.  In summary, these statements discuss the details of how he first incurred bilateral hearing loss during his active service, but do not discuss the symptoms or severity of his hearing loss.  Accordingly, the Board does not find these statements to be probative of the issue of whether the Veteran is entitled to a compensable initial disability rating for bilateral hearing loss.

VA has not received any private or VA audiological treatment records or audiometric testing results in support of the Veteran's claim.  To date, the only audiometric testing of record was performed at a July 2010 VA audiological examination.  Pure tone threshold results from that examination are as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
50
55
LEFT
25
40
40
55

Based upon the foregoing audiometric results, the pure tone threshold average was 41 decibels in the right ear and 40 decibels in the left ear.  Speech audiometry testing, performed via the Maryland CNC test, revealed speech recognition scores of 94 percent in the right ear and 96 percent in the left ear.  The pure tone results revealed at the VA examination do not amount to an exceptional pattern of hearing impairment, as defined under 38 C.F.R. § 4.86.  Hence, the severity of the Veteran's hearing loss must be determined via application of 38 C.F.R. § 4.85(h), Table VI.  Under Table VI, the hearing loss demonstrated by the Veteran at the VA examination equates to Level I hearing loss in both ears.  Having ascertained the Roman numerical designation for hearing loss in each ear, the appropriate disability rating is ascertained through application of the Roman numerical designations to 38 C.F.R. § 4.85(h), Table VII.  Application of Table VII in this case reveals that the Veteran is entitled to a noncompensable disability rating.

The Board wishes to note that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the absence of contrary audiometric evidence, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable initial disability rating for bilateral hearing loss.  For these reasons, the Veteran's claim must be denied.

VA has not received any evidence showing that the Veteran's hearing loss has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  Moreover, there is no indication that his hearing loss has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board also finds that there is no basis for a "staged" rating in this case.  Rather, the extent of the Veteran's hearing loss, which has been shown upon examination, is fully contemplated by the noncompensable initial disability rating assigned for the Veteran's service-connected bilateral hearing loss.


ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


